Citation Nr: 0027925	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  97-33 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine, currently rated 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from May 1946 to April 1947, 
and from March 1951 to March 1953.
 
The appeal arises from the September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, in pertinent part, denying an 
increased rating above the 10 percent previously assigned for 
sacroiliac arthritis.  By a July 1998 decision the RO granted 
an increased rating to 20 percent for the low back disorder, 
then characterizing it as degenerative changes of the lumbar 
spine.  The evidence of record indicates that the arthritis 
of the lumbar spine is traumatic arthritis, related to injury 
in service.  

In the course of appeal the veteran testified at a hearing 
before a hearing officer at the RO in February 1998, and at a 
hearing before the undersigned Board member in July 2000.  
Transcripts of these hearings are contained in the claims 
folder.  

At the July 2000 Board hearing, at a pre-hearing conference, 
the veteran and his representative expressed disagreement 
with the 10 percent rating assigned by the RO for traumatic 
arthritis of the right knee at the time of a grant of service 
connection for that disorder in a February 2000 rating 
decision.  However, in a technical sense that disagreement 
was made at a Board hearing and was not filed at the RO, and 
hence may not constitute a notice of disagreement with that 
RO rating decision.  Nacoste v. Brown, 6 Vet. App. 439 
(1994).  The Board notes that the veteran and his 
representative have until March 1, 2001 (one year following 
the date of notification of the February 2000 rating 
decision) to file at the RO a notice of disagreement with the 
February 2000 rating decision.  38 C.F.R. § 20.302 (a) 
(1999).  The issue is accordingly directed to the attention 
of the veteran and his representative for appropriate action.  
They are advised to file a written notice of disagreement 
with the rating assigned for the right knee disorder by the 
February 2000 rating action. 


REMAND

At a June 1997 VA examination, the thoracic spine was 
examined but not the lumbosacral spine.  

At a February 1998 hearing before a hearing officer at the 
RO, the veteran testified, in effect, that he injured his 
back in service, with resulting pain in his back since that 
time.
 
In a March 1998 statement the veteran contended that the 
February 1998 hearing transcript was not an accurate 
transcription of the hearing testimony, and was thereby at 
times detrimental to his claim.  However, he did not request 
another RO hearing, and the claims folder contains no similar 
statement regarding the transcript of the July 2000 Board 
hearing.

Upon VA examination in June 1998, the veteran's history was 
noted of back injuries in service with increasing low back 
pain since that time.  The veteran reported that he required 
medications and that the pain interfered with his work and 
prevented running, squatting, and prolonged walking.  Upon 
examination, the back was tender with some muscle spasm.  
Range of motion of the low back was to 50 degrees forward 
flexion, 30 degrees backward extension, 20 degrees right 
lateral flexion, and 10 degrees left lateral flexion.  X-rays 
showed mild degenerative change of the lumbar spine.  The 
examiner diagnosed, in pertinent part, degenerative joint 
disease of the spine.  

Upon VA orthopedic examination in June 1999, the veteran's 
claims file was reviewed and his history of multiple 
inservice incidents involving injury to the back was noted.  
The veteran complained of back pain daily, worse with 
extended walking or leaning over.  He also complained of 
discomfort with sitting.  He reported that back pain 
sometimes awakened him from sleep.  He was noted to take 
Soma.  The veteran did not use an orthotic or assistive 
device.  Upon examination, the veteran could forward flex at 
the low back to 90 degrees with some low back pain on the 
right side.  Lateral bending was to 20 degrees.  Extension 
was to 20 degrees with low back pain.  The examiner assessed 
mild degenerative changes of the lumbar spine.  

At a hearing before the undersigned Board member at the RO in 
July 2000, the veteran testified that he injured his back in 
service when he jumped from a 34 foot mock tower, and hit the 
ground.  He stated that he had pain in his low back when 
bending to wash his face.  He testified that he would also 
have spontaneous pain in the low back without any instigating 
event.  He added that he recently began having spasm above 
his coccyx.  He testified that medications for his back 
included muscle relaxants. 

The veteran's low back disorder has been rated under 
Diagnostic Code 5295, for lumbosacral strain by the RO.  
Lumbosacral strain with slight subjective symptoms only 
warrants a noncompensable rating; lumbosacral strain with 
characteristic pain on motion warrants a 10 percent rating; 
lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilaterally, in 
standing position, warrants a 20 percent evaluation; and 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of these with abnormal 
mobility on forced motion warrants a 40 percent evaluation.  
38 C.F.R. 4.71a, Diagnostic Code 5295 (1999).

The veteran's low back disorder may also be rated under 
Diagnostic Code 5292, for limitation of the lumbar spine.  
Under that Code, where limitation of motion is slight, a 10 
percent rating is assigned; where moderate, a 20 percent 
rating is assigned, and where severe, a 40 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  

When a Diagnostic Code provides for rating a service-
connected disorder based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and an examination upon which the rating decision 
is based must adequately portray the extent of functional 
loss due to pain on undertaking motion, weakness, 
fatigability and incoordination.  DeLuca v. Brown,  8 Vet. 
App. 202 (1995).  

In this case, the June 1998 and June 1999 VA examiners did 
not address such DeLuca factors as weakness, fatigability, 
and incoordination.  The examinations are thus inadequate and 
remand is required.

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received since May 1997 (the 
date of his increased rating claim) for 
his low back disorder, and that he 
furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record 
for these disorders should then be 
requested.  All records obtained should 
be associated with the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
degree of severity of his service-
connected low back disorder.  The claims 
folder including a copy of this Remand 
must be made available to the examiner 
prior to the examination and must be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should specify on the examination report 
that the claims folder has been reviewed.  

The examiner should conduct range of 
motion testing of the lumbar spine, 
specifying the range of motion in degrees 
and in all planes, and comment as to 
whether there is less than slight, 
slight, moderate, or severe limitation of 
motion of the lumbar spine.  The examiner 
should also note whether there is 
characteristic pain on motion, or muscle 
spasm on extreme forward bending, and 
whether there is a loss of lateral spine 
motion of the low back, unilaterally, in 
the standing position.  The examiner 
should also comment as to whether the 
lumbar spine exhibits listing to the 
opposite side, a positive Goldthwaite's 
sign, marked limitation of forward 
bending in a standing position, loss of 
lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of 
the joint space and abnormal mobility on 
forced motion.  The examiner should also 
comment on the effects of the service-
connected low back disorder upon the 
veteran's ordinary activity and how any 
pain impairs him functionally, 
particularly in the work-place, 
including, specifically, the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by DeLuca 
and the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1999), as applicable.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  
If any development is incomplete, 
including if the requested examinations 
do not include all clinical findings and 
comments requested, appropriate 
corrective action is to be implemented.

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to an increased evaluation 
for the service-connected low back 
disorder.  The provisions of DeLuca and 
38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  They should 
be afforded the applicable time to 
respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



